Citation Nr: 1011884	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain, prior to April 7, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain from April 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated September 2008.


FINDINGS OF FACT

1.  The Veteran's right shoulder tendonitis has been 
primarily characterized by moderate limitation of motion of 
the arm, with flexion ranging from 85 to 100 degrees; 
abduction from 90 to degrees; external rotation from 55 to 70 
degrees; and internal rotation from 70 to 80 degrees, with 
pain on all ranges of motion.  Additionally, the Veteran was 
unable to raise his arm above the shoulder level.  

2.  Prior to April 7, 2008, the Veteran's lumbar sprain was 
primarily characterized by flexion to 90 degrees with no 
evidence of muscle spasms resulting in abnormal gait or 
posture, scoliosis, or ankylosis.  

3.  From April 7, 2008, the Veteran's lumbar sprain was 
primarily characterized by flexion ranging from 35 to 60 
degrees with no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  A diagnosis of degenerative joint and 
disc disease was not supported by MRI or x-ray evidence.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating 
for right shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5014, 5201 
(2009).

2.  Prior to April 7, 2008, 2006, the criteria for a rating 
in excess of 10 percent for lumbosacral sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2009).

3.  From April 7, 2008, 2006, the criteria for a rating in 
excess of 20 percent for lumbosacral sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a letter dated 
September 2004, prior to the date of the issuance of the 
appealed rating decision.

The Board further notes that, in letters dated in May and 
October 2008, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). After 
issuance of the May and October 2008 letters, and an 
opportunity for the Veteran to respond, the January 2010 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Background

By a February 2005 rating decision, the RO granted service 
connection for right shoulder tendonitis, and assigned a 10 
percent rating, effective July 10, 2004.  In the same rating 
decision, the RO also granted service connection for lumbar 
sprain and assigned a 10 percent rating, effective July 10, 
2004.  The Veteran disagreed with the assigned ratings and 
appealed.  In a June 2006 rating decision, the RO granted an 
increased rating of 20 percent for right shoulder tendonitis, 
status post arthroscopic surgery, effective July 10, 2004.  
Further, a June 2008 rating decision granted an increased 
rating of 20 percent for a lumbar sprain, effective April 7, 
2008.  The Veteran chose to continue his appeals, asserting 
that his disabilities warranted higher ratings.  

The Veteran was afforded a QTC examination in October 2004.  
The Veteran reported that he injured his right shoulder while 
climbing a rope during his training and underwent surgery of 
the right clavicle in 2002.  He complained of pain and 
inability to lift his right arm above his head.  The Veteran 
also complained of lower left side back pain occurring about 
one time per week that travelled into the left leg.  The 
Veteran reported that a physician recommended bed rest of two 
times a year, resulting in two days of incapacitation.  In 
the last year, the Veteran reported 30 days of 
incapacitation.  The Veteran also complained of not being 
able to lift items off the ground, but also noted he did not 
lose any time from work.  

Examination of the right shoulder revealed that the Veteran 
was right handed and had normal gait, normal posture, and 
normal motor function in the upper and lower extremities.  
Range of motion in the right shoulder revealed flexion to 100 
degrees, abduction to 90 degrees, external rotation to 10 
degrees, and internal rotation to 70 degrees.  All ranges of 
motion had pain at the end ranges.  While there was 
tenderness in the right shoulder, there was no fatigue, 
weakness, lack of endurance or incoordination.  There was no 
evidence of ankylosis, although x-rays noted probably 
calcified tendinitis, and possible post-surgical amputation 
of the very distal right clavicle.  A diagnosis of tendinitis 
of the right shoulder was provided.

Examination of the lumbar spine noted a muscle spasm in the 
paraspinal muscles and tenderness at L4.  Straight leg 
raising was negative.  Range of motion testing revealed 
flexion to 90 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees and left and right 
rotation to 20 degrees.  Range of motion was not affected by 
fatigue, weakness, lack of endurance, or incoordination.  
There was no evidence of ankylosis, no signs of 
intervertebral disc disease, and no bladder, bowel, or 
erectile dysfunction was noted.  X-rays of the lumbar spine 
were normal.  A diagnosis of lumbar sprain was provided.

Private treatment records dated November 2004 to February 
2005 reflected treatment for low back pain and low back 
sciatica.  A November 2004 record noted that the Veteran 
complained of symptoms including mid back spasms, pain, 
swelling, pain on motion, with pain, numbness, and tingling 
radiating down his legs.

VA treatment records dated October 2004 to May 2006 showed 
treatment for right shoulder and low back disabilities.  An 
October 2004 record noted complaints of right shoulder pain, 
and inability to lift his arm above 90 degrees.  He also 
complained low back pain with occasional irritated sciatic 
nerve that caused his left leg to go numb.  Examination 
revealed lumbosacral spinal tenderness with tender/tight 
paraspinous muscles.  A February 2006 nursing note indicated 
complaints of pain radiating into both legs, left worse than 
right.  A February 2006 record indicated normal gait and 
station, but abduction of the right shoulder was limited to 
90 degrees.  There was tenderness on palpation at L1-L3, but 
the Veteran had full range of motion in the lumbar spine.  

X-rays of the lumbar spine dated February 2006 noted minimal 
anterior wedging of T12 and L1 that was noted to be a common 
finding at the transitional level and was doubtful that it 
was due to compression deformities.  X-rays of the right 
shoulder showed a resection of the tip of clavicle with 
widened AC joint.

The Veteran was afforded another QTC examination of the right 
shoulder and lumbar spine in April 2008.  The Veteran 
complained of pain that worsened throughout the day.  He also 
complained of back pain radiating down the left leg to the 
knee.  Regarding his right shoulder, the Veteran reported 
symptoms of weakness, stiffness, heat, lack of endurance and 
fatigueability, but denied swelling, redness, giving way, 
locking, and dislocation.  Regarding the lumbar spine, the 
Veteran complained of symptoms of stiffness, locking up, 
weakness, inability to bend at the waist, with pain that 
travelled down the left leg.  The Veteran reported that his 
condition had not resulted in any incapacitation.  
Examination revealed that the Veteran's posture and gait were 
within normal limits.  

Range of motion testing of the right shoulder revealed 
flexion to 85 degrees, abduction to 90 degrees, external 
rotation to 70 degrees, and internal rotation to 70 degrees, 
with pain on all ranges of motion.  There was also weakness 
tenderness and guarding of movement, but no edema, effusion, 
redness, heat subluxation or tenderness.  The Veteran could 
not raise his arm above the shoulder level.  The examiner 
stated that the Veteran's ranges of motion were limited by an 
additional 20 degrees after repetitive use due to pain, 
fatigue, weakness, and lack of endurance.  The Veteran had 
decreased strength in the right shoulder.  X-rays of the 
right shoulder showed status post resection of the distal 
right clavicle, but otherwise unremarkable right shoulder.

Range of motion testing for the lumbar spine revealed flexion 
to 60 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees, and right and left rotation to 
20 degrees.  The Veteran's range of motion was additionally 
limited by 15 degrees after repetitive use due to pain, 
fatigue, weakness, and lack of endurance.  There was no 
evidence of intervertebral disc syndrome with chronic and 
permanent nerve root impairment.  Motor, sensory and reflex 
examinations were within the normal limits.  X-rays of the 
lumbar spine were within the normal limits.

VA treatment and physical therapy records dated February 2007 
to October 2008 revealed complaints of low back with some 
pain radiating to the left leg and right shoulder strain.  An 
August 2008 MRI of the lumbar spine revealed a normal 
examination.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in July 2008. During his hearing, the 
Veteran testified that he had to quit his job driving a truck 
because he could no longer reach over to shift the gears.  He 
also stated that he had shooting pain into his left leg and 
knee, as well as constant muscle spasms.  

The Veteran was afforded a final VA examination in March 
2009.  The Veteran complained of right shoulder symptoms 
including giving way, pain, stiffness, weakness, 
incoordination, and decreased speed of motion.  The Veteran 
denied instability episodes of dislocation or subluxation, 
locking, or effusion.  The examiner noted that there were no 
symptoms of arthritis or incapacitating episodes.  Range of 
motion testing of the right shoulder revealed flexion to 90 
degrees, abduction to 55 degrees, right internal rotation to 
80 degrees, and right external rotation to 58 degrees.  There 
was objective evidence of pain following repetitive motion.  
There was no evidence of ankylosis.  X-rays showed an absence 
of the distal aspect of the clavicle, and no acute fracture.

The Veteran also complained of lumbar spine symptoms 
including fatigue, decreased motion, stiffness, weakness, 
spasms, and pain in the lower back and left leg.  The 
examiner noted that the Veteran had eight to ten 
incapacitating episodes, each lasting 10 to 12 hours, 
requiring medical treatment and bed rest.  Examination 
revealed normal posture and gait, with no evidence of gibbus, 
kyphosis, list, lumbar flattening, lordosis, scoliosis, 
reverse lordosis, or ankylosis.  Additionally, there was 
objective evidence of guarding, pain on motion, tenderness 
and weakness, but no evidence of spasm or atrophy.  Sensation 
and reflexes were normal.  Range of motion testing revealed 
flexion to 35 degrees, extension to 15 degrees, left and 
right lateral flexion was to 15 degrees, left lateral 
rotation was to 12 degrees, and right lateral rotation was to 
13 degrees.  There was objective evidence of pain on motion, 
with motion additionally limited by pain on repetitive 
testing. An MRI of the lumbar spine noted a normal 
examination.  The examiner noted that a diagnosis of 
degenerative joint and disc disease was not supported by the 
MRI results.  

The examiner noted that the Veteran was employed full time 
and had lost less than one week from work due to his 
disabilities.  Additionally, the examiner provided medical 
opinions regarding the degree to which pain could 
significantly limit functional ability during flare-ups in 
either the lumbar spine or right shoulder joints.  However, 
the examiner also stated there were some issues with regards 
to the Veteran's credibility in reporting subjective pain and 
flare-ups.  Specifically, regarding the lumbar spine, the 
examiner noted that there was significant physical evidence, 
including negative MRI and x-rays of the lumbar spine that 
was contrary to the Veteran's reported history of frequent 
and severe flare-ups.  Rather, the examiner stated that based 
on the objective evidence including treatment records, 
examination, and radiological findings, it was more likely 
than not that any flare-ups were mild and infrequent.  

Regarding the shoulder, the examiner stated that x-rays 
showed a surgically absent clavicle, and range of motion 
subjectively severely limited by pain.  While the examiner 
noted some credibility issues with the Veteran, he stated 
that the post surgical shoulder had objective evidence that 
could support moderate frequency of moderate functional 
limitation of the right shoulder, with repetitive motion 
likely to increase limits in both areas.  Finally, the 
examiner noted that he questioned the severity reported given 
the relatively minimal objective findings on imaging and on 
examination. 


Analysis 

The present appeal involves the Veteran's claim that the 
severity of his service-connected right shoulder tendinitis 
and his service-connected lumbar sprain warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.


I.  The claim for a higher rating for right shoulder 
tendinitis

The Veteran's right shoulder tendonitis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5014-5201 for osteomalacia.  
Diagnostic Code directs that the Veteran's disability be 
rated on limitation of motion of the affected parts.  The 
Board notes that the Veteran's right extremity is his 
dominate (major) extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm warrants a 20 percent evaluation for 
limitation of motion of the arm at the shoulder level.  A 30 
percent evaluation is warranted for limitation of motion for 
the major extremity midway between the side and shoulder 
level.  A 40 percent evaluation is warranted for limitation 
of motion of the major extremity to 25 degrees from the side.  

The normal range of shoulder motion is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  A distinction is made between 
major (dominant) and minor upper extremities for rating 
purposes.  The evidence shows that the Veteran's right arm is 
his major upper extremity.

The Veteran's right shoulder disorder is primarily 
characterized by flexion ranging from 85 to 100 degrees; 
abduction from 90 to degrees; external rotation from 55 to 70 
degrees; and internal rotation from 70 to 80 degrees.  The 
April 2008 VA examiner noted that repetitive motion further 
limited the Veteran's ranges of motion by an additional 20 
degrees due to pain, fatigue, weakness, and lack of 
endurance.  There was tenderness, weakness, and guarding of 
movement, but there was no evidence of instability, 
arthritis, locking, effusion, or episodes of dislocation or 
subluxation.  The Veteran was unable to raise his arm above 
the shoulder level.  Finally, the March 2009 VA examiner 
stated that the post surgical right shoulder had objective 
evidence that could support moderate frequency of moderate 
functional limitation of the right shoulder with repetitive 
motion likely to increase limitation of motion.  

Thus, as there is no evidence of limitation of motion of the 
right (major) extremity midway between the side and shoulder 
level a rating in excess of 20 percent is not warranted.  
Additionally, a higher 30 percent rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 
5203.  Diagnostic Code 5200 addresses ankylosis of 
scapulohumeral articulation, which is not present.  
Similarly, as there is no evidence of dislocation of the 
scapulohumeral joint, malunion of the humerus, or dislocation 
or nonunion of the clavicle or scapula, a higher rating of 30 
percent is not warranted under Diagnostic Codes 5202 or 5203.

The Board is aware of the Veteran's complaints of pain in his 
right shoulder.  There is, however, no objective evidence 
that pain on use of the joint results in limitation of motion 
to a degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Veteran's current evaluations of his right 
shoulder disability as noted herein address any the Deluca 
concerns of pain, fatigability, weakness, and incoordination.


II.  The claim for a higher rating for lumbar sprain

38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral 
strain/sprain, provides the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 10 percent rating for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Incapacitating episodes are defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran is currently assigned a 10 percent rating prior 
to April 7, 2008 for a lumbosacral sprain/strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran is 
assigned a 20 percent rating after April 7, 2008 for a 
lumbosacral sprain/strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  

Prior to April 7, 2008, VA medical records and VA 
examinations revealed a diagnosis of lumbosacral sprain.  
Range of motion testing on examination dated October 2004 
reflected flexion to 90 degrees.  VA treatment records dated 
October 2004 to May 1006 noted complaints of low back pain, 
with pain radiating into the legs.  There was no evidence of 
muscle spasms resulting in abnormal gait or posture, 
scoliosis, or ankylosis.  

However, a rating in excess of 10 percent is not warranted 
prior to April 7, 2008, as there is no evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

After April 7, 2008, VA medical records and VA examinations 
revealed an unchanged diagnosis of lumbosacral sprain.  Range 
of motion testing ranged from 60 degrees at the April 2008 VA 
examination, to 35 degrees at the March 2009 examination.  An 
August 2008 MRI of the lumbar spine was within the normal 
limits.  There was no evidence of favorable ankylosis of the 
entire thoracolumbar spine.  Additionally, the March 2009 VA 
examiner stated that there was little information to support 
the Veteran's reported history of severe flare-ups.  Instead, 
the examiner opined that there were some credibility issues 
with the Veteran's subjective reports of pain, especially in 
light of the Veteran's negative MRI and the dearth of 
significant physical findings to the contrary.  Thus the 
examiner opined that any flare-ups were more likely than not 
mild and infrequent.    

While the Board acknowledges the Veteran's contentions that 
his disability is more severe than was shown on examination, 
review of the record does not reveal any objective medical 
evidence of forward flexion of the thoracolumbar spine 
greater less than 30 degrees; nor does it show favorable 
ankylosis of the entire thoracolumbar spine.  Thus, as there 
was objective evidence of flexion to 35 degrees, a rating in 
excess of 20 percent is not warranted for the period after 
April 7, 2008

Additionally, the Board notes that the Veteran, at his 
October 2004 VA examination, reported physician recommended 
be rest about two times a year resulting in two days of 
incapacitation.  In April 2008, the Veteran stated that his 
low back disability had not resulted in any incapacitation.  
In March 2009, the Veteran reported eight to ten 
incapacitating episodes lasting 10 to 12 hours and requiring 
medical treatment and bed rest.  However, review of the 
record revealed that while the Veteran reported periods of 
incapacitation, VA treatment records were silent as to any a 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Moreover, despite 
the Veteran's reported symptoms of pain radiating into the 
left leg, the VA examiners consistently found no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root impairment.  X-rays and MRIs of the lumbar spine 
consistently noted examinations within the normal limits.  
Finally, the March 2009 VA examiner noted that a diagnosis of 
degenerative joint and disc disease was not supported by MRI 
findings.  

Thus, as the record does not show incapacitating episodes 
requiring physician prescribed bed rest, a rating of 10 
percent is not warranted under Diagnostic Code 5234 prior to 
April 7, 2008.  Additionally, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5234 after 
April 7, 2008.  

The Board is aware of the Veteran's complaints of pain in his 
low back.  The rating criteria set forth in Code 5237, 
however, contemplate symptoms such as pain, stiffness, and 
aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).  


III.	Other  considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

Finally, the Board notes that the record is negative for 
evidence that the Veteran's right shoulder tendinitis and/or 
lumbosacral sprain has resulted in marked interference with 
employment, or necessitated frequent periods of 
hospitalization.  Therefore, remand or referral of a claim 
for a total rating due to individual unemployability (TDIU) 
is not necessary under the Court's ruling in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for a right 
shoulder tendonitis.  The Board must also find that the 
preponderance of the evidence is against the claims for a 
rating in excess of 10 percent for lumbar sprain prior to 
April 7, 2008, as well as for a rating in excess of 20 
percent for lumbar sprain after April 7, 2008; the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
right shoulder tendinitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
lumbar sprain, prior to April 7, 2008, is denied.



Entitlement to an initial rating in excess of 20 percent for 
lumbar sprain from April 7, 2008, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


